Citation Nr: 1702821	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  10-01 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to July 1979 and from September 1980 to December 1987.

This appeal is before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, the Veteran testified during a Board hearing in Houston, Texas before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

In June 2015, the Board remanded the Veteran's appeal with instruction to obtain relevant opinions from a VA medical examiner.  An examiner provided an opinion based on a new September 2015 examination, and the Board is therefore satisfied that the instructions in its remand of June 2015 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Gout is not related to service.

2.  The Veteran does not exhibit any ankle disability.

3.  A left knee disability is not related to service.


4.  A pre-existing right knee disability was aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for gout have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a bilateral ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for aggravation of a preexisting a right knee disability have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated March 2007 and July 2007.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  




As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  

The Veteran was provided VA examinations in October 2007 and in September 2015.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran claims service connection for a bilateral ankle disability, a bilateral knee disability, and gout.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).



Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When determining service connection, a presumption of soundness ordinarily applies.  38 C.F.R. § 3.304(b).  Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  Only such conditions as are recorded in examination reports are to be considered as noted.  The burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153; Wagner, 370 F.3d at 1096.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records show that a scar on the Veteran's right knee was noted at his August 1980 entrance examination.  Prior to an unrelated surgery in September 1981, the Veteran reported a prior knee injury that gets stiff after exercise.  The Veteran was treated for pain in the right ankle and diagnosed with a strain in October 1982 and again in May 1983.  In June 1983 he was diagnosed with mild bursitis of the right ankle.  He was treated for a right ankle sprain in April 1986, and after follow-up treatment in May 1986 he was diagnosed with possible recurrent tendinitis.  In September 1986 elevated uric acid levels were noted in the Veteran's blood.  An undated service treatment record shows that the Veteran suffered a muscle strain in his left knee.

VA treatment records show that in October 1998 the Veteran was treated for his left knee giving way frequently.  He underwent physical therapy outside VA.

The Veteran underwent a VA examination of his lower extremities in October 2007.  He reported that he currently had no problems with his right knee and right ankle, but suffered pain in his left knee and left ankle.  He reported swelling and tenderness on a weekly basis in the left knee, and that the knee locks up on him.  The Veteran stated that his ankle would also swell and become hot and painful, lasting for three to seven days.  Knee flare-ups would follow after the ankle improved.  The Veteran reported recurrent bouts of gout in multiple joints since 1985.  After clinical examination and review of x-rays, the examiner diagnosed the Veteran with minimal patellofemoral syndrome of the left knee, and opined that the pain was more likely than not related to bouts of gouty arthritis.  The examiner further diagnosed the Veteran with a normal left ankle, and opined that the pain in the ankle was more likely than not related to bouts of gouty arthritis.  The examiner opined that the conditions were less likely than not related to service, based on the rationale that the Veteran was treated in service for a left knee sprain that resolved in one week, and that the Veteran was treated in service for his right ankle which had no current disorder.

In his December 2008 notice of disagreement, the Veteran stated that his ankle and knee conditions were the result of injuries suffered participating in combat ready training and sports during his second period of service.

In his January 2010 substantive appeal, the Veteran specified that his gout affects his knees and ankles, and he attributed this to the wear and tear his joints suffered from his physical jobs during his second period of service, specifically longshoreman and warehouse management.

VA treatment records show that in March 2013 the Veteran sought treatment for joint pain.  The physician assessed degenerative joint disease and gout, and ordered a rheumatology consultation.  At his June 2013 rheumatology consultation, the Veteran reported that he developed joint pain in his knees in his 30s.  He was diagnosed with gout, but it was never clinically proven.  His rheumatologist concluded that he most likely has gout.  He reported flares of gout in his knees every few months, lasting about a week.  September 2013 x-rays of his hands and feet showed findings consistent with clinically known gout.  During a March 2014 flare-up of his condition, the Veteran returned to his rheumatologist, who was unable to confirm the gout diagnosis through aspiration of the knee.  

VA treatment records show that in May 2014, the Veteran was treated for pain in his right knee.  A June 2014 MRI revealed moderate to large effusion with underlying synovitis, moderate sized popliteal cyst, moderate to marked degenerative changes of the lateral femorotibial compartment, an irregular complex tear at the anterior horn and body of the lateral meniscus with partial lateral extrusion, a grade 1 strain at the MCL with slight grade 1 strain at the LCL, and subchondral cystic changes and edema at the posterior aspect of the lateral femoral condyle and the lateral tibial plateau.  His rheumatologist concluded that though he may be having a mild gout flare, his most serious problem was with his right knee, and he was referred to his orthopedist for surgical consultation.  In July 2014 the Veteran's orthopedist diagnosed degenerative joint disease of the right knee and determined that surgery was not yet appropriate treatment.  In September 2014, the Veteran's rheumatologist prescribed him painkillers for osteoarthritis of the right knee, and advised him to taper off his prednisone prescription, because his current condition is not related to gout.  The Veteran was again treated for right knee pain by his orthopedist in November 2014.  In January 2015, the Veteran was informed by his orthopedist that he needed to lose weight to be a candidate for total knee replacement.  X-rays of his knees showed mild to moderate degenerative changes, more in the right knee than the left.

At his March 2015 hearing, the Veteran stated that his right knee pain began in high school prior to service, which he attributed to playing sports.  He stated that he brought that condition to the attention of the examiners at his induction examination into service.  The Veteran stated that he was always on crutches while he was in service, presumably due to his ankle sprains.  The Veteran also stated that his gout diagnosis is "all over" his body, including his ankles, arms, and hands.

VA treatment records reflect that at an April 2015 rheumatology consultation, the Veteran reported pain and swelling in all of his joints, most severely in his right knee.  His rheumatologist noted a history of gout which was relatively quiescent at the time.  His current most troublesome joint was his right knee with pretty severe lateral tibiofemoral osteoarthritis.  The Veteran asked his rheumatologist about a relationship between his gout and his elevated uric acid levels in service.  The rheumatologist stated that not all people who have elevated uric acid levels have gout and that without additional documentation that he also had typical gout symptoms it would be difficult to say that the elevated uric acid levels were improperly treated in service.   The rheumatologist noted, however, that it was likely that service, specifically the excessive loading performed by the Veteran, "could very well have" aggravated his pre-existing osteoarthritis of the right knee.


In May 2015, the Veteran submitted a statement from his VA treating rheumatologist, who opined that the Veteran's knee conditions are more likely than not related to in-service trauma experienced by the Veteran due to the wear and tear of training.  The Veteran further contended that he has suffered gout consistently since service.

VA treatment records reflect that in July 2015 the Veteran reported increased pain and swelling in his knees and ankles, most severely in his right knee.

The Veteran underwent a VA examination in September 2015.  He reported that he had swelling in his knees and ankles for which he sought medical attention in service.  His claims file was not available for review at the time of the examination, but the examiner provided an addendum opinion in November 2015 after subsequent review of the file explaining the opinions in the context of the full medical record.  The examiner opined that gout was less likely than not incurred in service or related to the elevated uric acid levels observed in service.  The examiner explained that the uric acid levels recorded in service were not enough criteria to diagnose gout and that while a high percentage of gout patients have elevated uric acid only two percent of patients with elevated uric acid levels have it as a result of gout.  The examiner further opined that the elevated uric acid levels in service were more likely the result of his alcohol abuse at that time.   A list of medical literature was provided as references supporting the examiner's opinion.

VA treatment records reflect that in September 2015 the Veteran reported chronic right knee pain that had been persistent.  He reported similar symptoms in October 2015.  In January and February of 2016, he reported pain all over, including gout, and was upset because he needed pain medication.

With respect to his gout claim, the Board finds that the evidence weighs against a finding that gout is related to service.  The only evidence in the record relating gout to service is the elevated uric acid level recorded in September 1986.  While the Veteran has stated that this constitutes evidence that his gout arose in service, the Board finds more probative the opinions of his treating VA rheumatologist and the September 2015 VA examiner.  Both opined that this evidence does not establish a relationship between gout and service, and the VA examiner explained in detail how only two percent of patients with elevated uric acid levels have current gout disabilities.  Furthermore, the VA examiner found a more probable cause for elevated uric acid levels in the Veteran's treatment records.  For these reasons, the Board finds that the evidence weighs against a finding that gout is related to service, and service connection is therefore denied.

Concerning the Veteran's bilateral ankle claim, the Board finds that the evidence weighs against a current ankle disability.  The Board acknowledges the Veteran's complains of current ankle pain; and that it is due to in-service ankle sprains.  However, pain alone without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Board finds more probative the findings of the October 2007 VA examiner, who found no current disability specific to his ankles.  Rather, according to the examiner, the Veteran's ankle symptoms were the result of his gout.  As discussed above, the Board has denied service connection for gout.  The evidence weighs against any current ankle disability beyond symptoms of gout.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the evidence weighs against a finding of a current ankle disability and service connection must therefore be denied.

Regarding the Veteran's left knee claim, the Board finds that the evidence weighs against a finding that a left knee disability is related to service.  While the Veteran has stated that his left knee disability is due to an in-service injury, the Board finds more probative the opinion of the October 2007 VA examiner.  The examiner explained that it was unlikely that a muscle sprain which resolved in one week would be related to minimal patellofemoral syndrome decades later.  Furthermore, the examiner opined that the Veteran's patellofemoral syndrome was more likely related to his gout, for which the Board has denied service connection.  There is no other evidence in the record to contradict the October 2007 VA examiner's findings.  For these reasons, the Board finds that the evidence weighs against a finding that a left knee disability is related to service, and service connection is therefore denied.

Turning to the Veteran's right knee claim, the Board finds no clear and unmistakable evidence that the Veteran's pre-existing disability of the right knee was not aggravated by service.  The notation of a scar on the Veteran's right knee at his August 1980 induction examination is not sufficient to note the presence of osteoarthritis.  The presumption of soundness therefore applies and the Veteran is presumed sound at induction to that period of service.  The Board finds that clear and unmistakable evidence establishes that the Veteran had pre-existing osteoarthritis.  Specifically, in 1981 the Veteran reported that his right knee stiffness was due to an injury prior to service, and in April 2015 the Veteran's treating VA rheumatologist found that this note made it likely that he already had osteoarthritis prior to service.  While it is true that the Veteran did not report any pain in his right knee at his October 2007 VA examination, subsequent radiology clearly establishes his current disability, and the VA rheumatologist further opined that the excessive loading in service could very well have aggravated the Veteran's right knee disability.  For these reasons, the Board finds no clear and unmistakable evidence that the Veteran's pre-existing disability of the right knee was not aggravated by service, and service connection is therefore granted.  

The Board regrets that service connection could not have been granted for a right knee disability in its prior June 2015 decision.  The Veteran's April 2015 VA rheumatology records, however, had unfortunately not yet been uploaded to his claims file at the time of that decision.





							[CONTINUED ON NEXT PAGE]

ORDER

Service connection for gout is denied.

Service connection for a bilateral ankle disability is denied.

Service connection for a left knee disability is denied.

Service connection for aggravation of a preexisting right knee disability is granted.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


